UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7218


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORBEN LAMONT JACKSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:13-cr-00258-RJC-10; 3:16-cv-00081-RJC)


Submitted:   January 23, 2017             Decided:   March 15, 2017


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Torben Lamont Jackson, Appellant Pro Se.   Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina,
Paul Bradford Taylor, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Torben Lamont Jackson seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate         of    appealability.                28   U.S.C.     § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                       When the district court denies

relief     on    the    merits,      a    prisoner         satisfies     this     standard      by

demonstrating          that     reasonable           jurists     would      find      that     the

district        court’s      assessment      of       the    constitutional           claims    is

debatable       or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling     is    debatable,         and   that       the    motion    states      a   debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Jackson has not made the requisite showing.                                 Accordingly, we

deny   a   certificate          of   appealability           and     dismiss    the     appeal.

We dispense          with    oral    argument         because      the    facts       and    legal




                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3